               Case 04-10104-CSS        Doc 970      Filed 09/03/20     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 7

BAKE-LINE GROUP, LLC, et al. 1                      Case No. 04-10104 (CSS)

                       Debtors.                      Re: Docket No. 674


  CERTIFICATION OF COUNSEL REGARDING AMENDED ORDER APPROVING
      APPLICATION FOR FINAL FEES OF ASK FINANCIAL AS SPECIAL
           COUNSEL TO ANALYZE AND LITIGATE PREFERENCE
      CLAIMS FOR CHAPTER 7 TRUSTEE, MONTAGUE S. CLAYBROOK

         I, David M. Klauder, Esquire, of Bielli & Klauder, LLC, counsel to the Chapter 7 Trustee

George L. Miller (the “Trustee”) for the bankruptcy estates of Bake-Line Group, LLC, et al. (the

“Debtors”), hereby certify the following:

         On June 17, 2011 ASK Financial LLP (nka ASK LLP) (“ASK”) filed its Final

Application for Compensation of ASK Financial, LLP as Special Counsel to Analyze and Litigate

Preference Claims for the period April 12, 2004 to May 31, 2011 Filed by ASK Financial, LLP

(“Final Application”) (Docket No. 674).

         Upon the Trustee’s review of the Final Application, the Trustee became aware of an

arithmetic discrepancy to ASK contingency fees. ASK subsequently reviewed the same and

found the Final Application to include an administrative error in the total amount of contingency

fees received. Accordingly, ASK has prepared an amended revised order attached hereto as

Exhibit 1 with the corrected contingency fee amount. It is hereby respectfully requested that the

revised order attached hereto as Exhibit 1 be entered at the earliest convenience of the Court.
            Case 04-10104-CSS   Doc 970   Filed 09/03/20     Page 2 of 2




                                   Respectfully submitted,


                                   BIELLI & KLAUDER, LLC

Date: September 3, 2020            /s/ David M. Klauder
                                   David M. Klauder (No. 5769)
                                   1204 N. King Street
                                   Wilmington, DE 19801
                                   Phone: (302) 803-4600
                                   Fax: (302) 397-2557
                                   dklauder@bk-legal.com

                                   Counsel to George L. Miller, Chapter 7 Trustee
                                   for the Bankruptcy Estates of Bake-Line Group,
                                   LLC and Atlantic Baking Group, Inc
